DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (JP 2006284789A) in view of Katsushige et al. (JP 2017053932A), hereinafter “Katsushige”.
Regarding claim 1, Murayama discloses a lens unit (see Fig. 1, Paragraph 15), comprising: a plurality of lenses (20, 21) (see Fig. 1(b)); and a lens barrel which is made of resin (Paragraph 7, 15), the lens barrel comprising an inner cylindrical portion (10) in which the plurality of lenses are housed (see Fig. 1(b), Paragraph 15), an outer cylindrical portion (“cam cylinder”) separated radially outwardly from the inner cylindrical portion (10), and a plurality of ribs (15) extending in a radial pattern from an outer circumferential surface of the inner cylindrical portion (10) toward an inner circumferential surface of the outer cylindrical portion (“cam cylinder”) (see Fig. 1, Paragraph 15), wherein a plurality of axis alignment protrusions 
Regarding claim 2, Murayama and Katsushige teach the lens unit as is set forth above, Katsushige further discloses wherein an annular groove is formed between the inner cylindrical portion (31) and the outer cylindrical portion (32) (see Fig. 6). It would have been obvious to provide the lens unit of Murayama with the teachings of Katsushige for at least the same reasons set forth above with respect to claim 1. 
Regarding claim 3, Murayama further discloses wherein the axis alignment protrusions (14) each comprise a first axis alignment protrusion (14”) and a second axis alignment protrusion (14) (see Fig. 7b, Paragraph 29), the first axis alignment protrusion (14”) and the second axis alignment protrusion (14) having different protruding lengths (see Fig. 7b, 
Regarding claim 4, Murayama discloses alignment protrusion is formed of a plane (see Fig. 5(a)), and alignment protrusion has a curved surface in cross-section (see Fig. 6(a)). Murayama and Katsushige disclose the claimed invention, but do not specify wherein the first axis alignment protrusion is formed of a plane, and the second axis alignment protrusion has a curved surface in cross-section. Combining the embodiments of Figs. 5(a), 6(a) and 7(b) is an obvious modification. Such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens unit of Murayama and Katsushige with wherein the first axis alignment protrusion is formed of a plane, and the second axis alignment protrusion has a curved surface in cross-section for the purpose of providing a lens barrel which can simplify its structure and prevent inclination and axial displacement of the lenses (Abstract of Murayama).
Regarding claim 6, Murayama and Katsushige teach the lens unit as is set forth above for claim 1, Katsushige further discloses wherein the gate (35) is formed in an end portion, on an image side, of the outer cylindrical portion (see Fig. 3, Paragraph 33). It would have been obvious to provide the lens unit of Murayama with the teachings of Katsushige for at least the same reasons set forth above with respect to claim 1. 
Regarding claim 8, Murayama further discloses wherein the axis alignment protrusions (14) each comprise a first axis alignment protrusion (14”) and a second axis alignment 
Regarding claims 7 and 10, Murayama and Katsushige teach the lens unit as is set forth above for claims 1 and 8, Katsushige further discloses wherein end surfaces, on an image side, of the plurality of ribs each comprise a positioning portion configured to perform positioning of an electronic member provided with an imaging element (Paragraphs 1, 24, 35). It would have been obvious to provide the lens unit of Murayama with the teachings of Katsushige for at least the same reasons set forth above with respect to claim 1. 
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. Applicant argued Murayama does not teach for anticipation or suggest for obviousness. Fig. 1 of Murayama illustrates a lens unit comprising a plurality of lenses (20, 21) housed within a lens barrel made of resin, as taught in paragraphs 7 and 15, also within the level of ordinary skill in the art. The lens barrel comprises an inner (10) and outer cylindrical portion (“cam cylinder” – see paragraph 15). A plurality of ribs (15) extend in a radial pattern from an outer circumferential surface of the inner cylindrical portion (10) toward an inner circumferential surface of the outer cylindrical portion (“cam cylinder”), and a plurality of axis alignment protrusions (14) are provided on an inner circumferential surface of the inner cylindrical portion (10). Applicant argued that the alignment protrusions are provided without considering the positions of the ribs. In order for all of the alignment protrusions (14) to be respectively formed between adjacent ribs (15), there would need to be either less alignment .
	Murayama discloses the claimed invention, but does not specify and is molded by injection molding, wherein a gate indicating a resin injecting position formed at the time of molding the lens barrel is formed in the outer cylindrical portion. The method of forming the structure is not germane to the issue of patentability of the structure itself. Therefore, that limitation has not been given patentable weight. 
Katsushige cures the deficiencies of Murayama. Fig. 3 and paragraphs 6 and 33 of Katsushige teach and is molded by injection molding, wherein a gate indicating (35) a resin injecting position formed at the time of molding the lens barrel (3A) is formed in the outer cylindrical portion. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For these reasons, the claims are rendered obvious over Murayama in view of Katsushige.





Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            12/3/2021